DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bales et al. (6486453).
Bales teaches a method of operating an oven appliance (col. 2 line 37), the oven appliance comprising a user interface comprising a display (col. 4 lines 18-22) and a user input device (col. 4 lines 18-22), a cabinet defining a cooking chamber (col. 2 lines 40-42) configured for receipt of food items for cooking (col. 2 lines 43-45), a first heating element in thermal communication with the cooking chamber (col. 3 lines 20-21), a second heating element in thermal communication with the cooking chamber (col. 3 lines 24-25), a convection fan (col. 3 line 16, 33-36), and a controller (col. 4 lines 4-8) in operative communication with the user interface (col. 4 lines 20-20), the first heating element (col. 4 lines 4-8), the second heating element (col. 4 lines 4-8), and the convection fan (col. 4 lines 4-8), the method comprising:
providing a first prompt comprising a selectable range of values for a first characteristic of a food item on the display of the user interface (col. 5 lines 14-16 cooking temp.);
receiving a first response to the first prompt from the user input device of the user interface (col. 5 line 16);
providing a second prompt comprising a selectable range of values for a second characteristic of the food item on the display after receiving the first response (col. 5 lines 42-43);
receiving a second response to the second prompt via the user input device (col. 5 lines 44-45; display time remaining; operating time set); and 
initiating a cooking cycle based on the first response and the second response (col. 5 lines 44; start; lines 49 during operating sequence), the cooking cycle comprising activating at least one of the first heating element, the second heating element, and the convection fan (col. 4 lines 60-66).
Wherein the cooking cycle comprises a plurality of stages (col. 5 lines 49-50; prior to and after 80% cook time completion) and each stage comprises modifying an operating parameter of at least one of the first heating element, the second heating element, and the convection fan based on the first response and the second response (col. 6 lines 3-11) where modify is taken with respect to operating parameter relative prior to and after 80% completion of cook time.
Wherein the cooking cycle comprises activating the first heating element at a power level and activating the convection fan at a speed (col. 4 lines 55-66), and wherein the power level of the first heating element and the speed of the fan are determined based on the first response and the second response (col. 5 lines 45-48; col. 4 lines 61-66).
Wherein the cooking cycle comprises activating the second heating element at a power level (col. 4 lines 60-66), wherein the power level of the second heating element is determined based on the first response and the second response (col. 4 lines 60-66).
Receiving an indication of a food item to be prepared (col. 5 lines 11-15), wherein the selectable range of values for the first characteristic in the first prompt is based on the indicated food item and the selectable range of values for the second characteristic in the second prompt is based on the indicated food item (col. 5 lines 11-15).
The first characteristic is an internal characteristic of the food item and the second characteristic is an external characteristic of the food item (col. 6 lines 3-8).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (6486453) in view of McLoughlin et al. 
Bales teaches cooking food in predetermined cooking modes including cooking to a desired internal level thus one of ordinary skill in the art would have been motived to look to the art of cooking oven for achieving a desired internal doneness level as taught by McLoughlin.
Though Bales is silent to directly measuring a temperature of a food item in a cooking chamber of the oven appliance, Bales does teach controlled cooking to achieve a desired internal doneness in addition to teaching a user checking food to determine cooking status prior to completion and performing the plurality of stages sequentially, wherein the cooking cycle transitions from a current stage of the plurality of stages to a subsequent stage of the plurality of stages based on temperature of the food item.

Thus since both teach a same internal cooking level, since both teach a same controlled heater elements to achieve the desired cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate directly measuring a temperature of a food item in a cooking chamber of the oven appliance as taught by McLoughlin in conjunction with or in lieu of requiring the user check the food as taught by Bales for its art recognized purpose of achieving a same monitored cooking mode which without human intervention determines and controls cooking based on internal temperatures of the food and further verifying a degree of cooking, i.e. medium vs medium rare as defined by internal temperature or for providing safety by verifying minimum internal temperatures of the food as suggested by the US Department of Agriculture as further taught by McLoughlin (par. 0022).
Bales teaches a preheat cycle (col. 5 lines 28-29; col. 5 line 44), where it is noted the cycle is taken to end upon pressing of the Start button, initiating cooking, the preheat cycle comprising activating a selected one of the first heating element and the second heating element at a power level (col. 5 lines 30-41).  Though silent to preheating after both the first and second response, Bales teaches the second response relative a cook time which is not significant to the preheating cycle and since McLoughlin teaches multiple values entered prior to initiated cooking (par. 0020).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control preheating based on the first response and the second response, and wherein the power level is based on the first response and the second response since the order of entering relative a cook stage is obvious and thus achieving a same predetermined values selected and established by the oven as taught by McLoughlin (par. 0020).
Though silent to convection fan speed during preheating based on the first response and the second response, both teach a same controlled convection fan, in addition to Bales teaching the fan for preheating (col. 5 lines 35-40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control preheating based on the first response and the second response, and wherein the fan speed is based on the first response and the second response since the order of entering relative a cook stage is obvious and thus achieving a same predetermined values selected and established by the oven prior to placement of the food therein (col. 5 line 35-42) and as taught by McLoughlin (par. 0020).

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of 6/9/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bales et al. (6486453).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792